Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 28 January 2022 has been entered. 

Status of Claims 
3. 	Claims 1-20 are pending, of which claims 1, 2, 5, 9, 11, 16, 18, and 20 have been amended; and claims 1-20 are under consideration for patentability. 
Response to Arguments
4. 	Applicants arguments dated 28 January 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments to the claims within the updated text below. 
	Applicant argues that Meer does not explicitly teach the amended limitation that requires the second electrode set to provide at least a lateral electrical current across a chin of a user. Specifically, Applicant states that Meer’s external chin electrode 44 is not designed as a “second electrode set” and in particular, is not suggested to be “configured to provide at least a lateral electrical current across a chin of the user” (pages 7-9 of the Arguments). The Examiner respectfully disagrees and submits that, as Meer teaches the use of an electrode 44 (the electrode 44 can be selectively positioned at any location under the user’s chin that is lateral to the midline of the user’s face [FIG. 10, column 6 lines 1-15]), configuring the exact number of electrodes 44 would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). Furthermore, Papay teaches a chin apparatus 18 / 54 comprising one or more electrodes 24 that are each capable of changing or controlling the directions of current flow across the chin ([FIG. 2, FIG. 4, 0039, 0048, 0053]). This known technique for controlling the direction of the electrode’s current can be implemented to produce lateral stimulation from Meer’s electrodes 44. The advantage of such modification will allow for directing stimulation currents to 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meer (US Patent No. 5,190,053) in view of Papay (US 2015/0142120 A1) and Kucklick (US 2016/0106976 A1).
Regarding claim 1, Meer teaches an apparatus for training oral muscle tone (device 10 which stimulates and increases the muscle tone of the genioglossus muscle [abstract, column 4 lines 14-27, column 6 lines 16-28, FIG. 5]), the apparatus comprising a mouthpiece having first electrode set associated with the mouthpiece (device 10 comprises electrodes 12 and 14 mounted on the support structure 16 [column 4 lines 14-27, FIG. 5])  and an additional electrode sfor location exterior of the mouth of the user (similar to the electrodes 152a and 152b mounted under the user’s chin in Applicant’s FIG. 3B, Meer teaches a third electrode 44 mounted under the user’s chin [FIG. 10, column 6 lines 1-15]), electrical circuitry operatively connected to the first  electrode set and the additional electrode (the electrodes are also operatively connected as seen on [FIGS. 10-11]), wherein the apparatus is configured to provide, in use, via the first electrode set electrical stimulation to one or more oral muscles to 
Meer does not explicitly teach the additional electrode to be a second set of electrodes. However, the Examiner respectfully submits that, as Meer describes the use of electrodes, configuring the exact number of the electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Meer does not explicitly teach wherein the second set of electrodes are configured to provide at least a lateral electrical current across a chin of the user; and 
wherein the apparatus is configured to train the oral muscle tone of an awake user.
The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]). 
Papay teaches wherein the second set of electrodes are configured to provide at least a lateral electrical current across a chin of the user (the chin apparatus 18 / 54 is positioned externally to the user’s chin [0034, 0052-0053, 0064, FIG. 2, FIG. 4]. Furthermore, the chin apparatus 18 / 54 comprises one or more electrodes 24 that are each capable of changing or controlling the directions of current flow [FIG. 2, FIG. 4, 
The prior art by Kucklick is analogous to Meer, as they both teach stimulation of muscles within the oral cavity ([abstract, 0013-0014]). 
Kucklick teaches wherein the apparatus is configured to train the oral muscle tone of an awake user ([0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Meer’s electrodes located on the external floor of the mouth to have control over the directions of the current, as taught by Papay. The benefit of this modification will allow for directing stimulation currents to various groups of muscles across the floor of the mouth. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Meer’s apparatus to train the oral muscle tone of an awake user, as taught by Kucklick. The advantage of such modification will allow the user train the oral muscles at any time desired. 
Regarding claim 2, Papay teaches wherein the first and second electrode are arranged to apply an electric current laterally of an external floor of the mouth of 1sthe user (the chin apparatus 18 / 54 comprises one or more electrodes 24 which is capable of changing the directions of current flow [FIG. 2, FIG. 4, 0039, 0048, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin [see claim 1 above]).
Regarding claim 3, Papay teaches wherein the first and second electrodes are mounted on or in, planar concave bodies (electrodes 24 are mounted on a flat curved or 
Regarding claim 4, Meer teaches wherein the first electrode set comprises first and second electrodes (electrodes 12 and 14 [column 4 lines 14-27, FIG. 1]).
Regarding claim 5, Meer teaches wherein the first and second electrodes of the first electrode set are located or locatable lateral of a midline of the face (the electrodes 12 and 14 are positioned on lateral sides of a midline [FIG. 1, see annotated figure below]). 

    PNG
    media_image1.png
    464
    672
    media_image1.png
    Greyscale

Regarding claim 6, Meer in view of Papay and Kucklick suggests teaches the apparatus according to claim 1. Meer, Papay, and Kucklick do not explicitly teach wherein the mouthpiece comprises a third electrode set. However, the Examiner respectfully submits that, as Meer describes the use of electrodes, configuring the exact number of electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).     

Regarding claim 8, Meer teaches wherein a controller is provided and said controller is arranged to selectively energise the first and second electrode of the second electrode set and the first electrode set with the same or different control paradigms (pulse generator 52 has an output that provides electrical pulses having selectable properties of mode, polarity, amplitude, current, pulse width, and frequency to the electrode system 50 of the device 10. The selection of these properties for the electrodes allows for a balanced stimulation of the genioglossus muscle ([column 6, lines 16-39, FIG. 11]). 
Regarding claim 9, Meer teaches wherein the controller is arranged to selectively energise the first and second electrode of the second electrode set and the first electrode set with the same or different control paradigms (pulse generator 52 has an output that provides electrical pulses having selectable properties of mode, polarity, amplitude, current, pulse width, and frequency to the electrode system 50 of the device 10. The selection of these properties for the electrodes allows for a balanced stimulation of the genioglossus muscle ([column 6 lines 16-39, FIG. 11]).

Regarding claim 11, Meer teaches an apparatus for training oral muscle tone, the apparatus comprising a first electrode mounted on a first support body (electrode 44 mounted on support member 46 [column 6 lines 1-15, FIG. 10]), the first support body comprising a surface to allow the first electrode to engage an external surface of a floor of a mouth of the user lateral of a midline of the user’s face (the electrode 44 and the support member 46 are mounted at a position under the user’s chin which could be lateral to the midline of the user’s face [FIG. 10, column 6 lines 1-15]). 
Meer does not explicitly teach a second electrode mounted on a second support body. However, the Examiner respectfully submits that, as Meer describes the use of electrodes and a support body, configuring the exact number of electrodes and support bodies would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).    
  Furthermore, Meer does not explicitly teach the first and second support body comprising a concave surface to allow the first and second electrode to engage the external surface of the floor of the mouth of a user lateral of the midline of the user's face; 
wherein the first and second electrodes are configured to provide at least a lateral electrical current across a chin of the user; and 
wherein the apparatus is configured to train the oral muscle of an awake user. 

Meer in view of Papay suggests the first and second support body comprising a concave surface to allow the first and second electrode to engage the external surface of the floor of the mouth of a user lateral of the midline of the user's face (As stated above, Meer teaches that the electrode 44 and the support member 46 are mounted at a position under the user’s chin which could be lateral to the midline of the user’s face [FIG. 10, column 6 lines 1-15]. Meanwhile, Papay teaches wherein the electrode 24 is mounted on the concave or curved projection surface 66 to allow for a natural chin profile [0053, FIG. 4]); and 
wherein the first and second electrodes are configured to provide at least a lateral electrical current across a chin of the user (Papay teaches a chin apparatus 18 / 54 that is positioned externally to the user’s chin [0034, 0052-0053, 0064, FIG. 2, FIG. 4]. Furthermore, the chin apparatus 18 / 54 comprises one or more electrodes 24 that are each capable of changing or controlling the directions of current flow [FIG. 2, FIG. 4, 0039, 0048, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin).
The prior art by Kucklick is analogous to Meer, as they both teach stimulation of muscles within the oral cavity ([abstract, 0013-0014]). 
Kucklick teaches wherein the apparatus is configured to train the oral muscle tone of an awake user ([0014]).

Regarding claim 12, Meer teaches a mouthpiece (device 10 [FIGS. 1-2, column 4 lines 14-27]). 
Regarding claim 13, Papay teaches a controller ([0037]), configured to energise the first and second electrode, in use, to pass a current laterally of the 25midline of the user's face (the electrode 24 located on the curved or concave surface 66 is capable of changing the directions of current flow [FIG. 2, FIG. 4, 0039, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin [see claim 11 modifications above]).
Regarding claim 14, Papay teaches a controller ([0037]), configured to energise the first and second electrode, in use, to pass a current laterally of the midline of the user's face (the electrode 24 located on the curved or concave surface 66 is capable of changing the directions of current flow [FIG. 2, FIG. 4, 0039, 0053]. This directional control of current flow can allow for lateral stimulation to be emitted from Meer’s electrodes located under the user’s chin [see claim 1 modifications above]).

Regarding claim 16, Meer teaches a wired connection between said mouthpiece and said first electrode set (wired connection 50 between mouthpiece 10 and chin electrodes 44 [FIG. 5, FIG. 10, FIG. 11, see modifications from claim 11 above regarding the first electrode set]) wherein said wired connection comprises a first wire to connect the first electrode to the mouthpiece and a second wire to connect the second electrode to the mouthpiece (each of the electrodes comprise their own wired connection 50 to the mouthpiece 10 [FIG. 11]).
Regarding claim 17, Meer in view of Papay and Kucklick suggests the apparatus according to claim 16. Meer, Papay, and Kucklick do not explicitly teach wherein the first wire and the second wire are the same length. However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the length of the wires to be the same. The advantage of this suggested modification will prevent any possible interferences with the structure of the device or the user due to disproportionate sized wires (MPEP 2144.04 IV. A. Changes in Size / Proportion). 

Meer teaches the first electrode on the external floor of the mouth (chin electrode 44 [FIG. 10, column 6 lines 1-15]), but does not explicitly teach a second electrode on the external floor of the mouth. The Examiner respectfully submits, as Meer describes the use of an electrode on the external floor of the mouth, configuring the exact number of electrodes would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).      
Meer also does not explicitly teach applying an electric current via the first and second electrodes at least laterally across a chin and through the midline of the face; and 
wherein the treatment regime is performed during an awake state of the user.  
The prior art by Papay is analogous to Meer, as they both teach stimulation of muscles within the mouth such as the sublingual or genioglossus muscles ([0039, 0058, 0061]).
Papay teaches applying an electric current via the first and second electrodes at least laterally across a chin and through the midline of the face (chin apparatus 18 / 54 
The prior art by Kucklick is analogous to Meer, as they both teach stimulation of muscles within the oral cavity ([abstract, 0013-0014]). 
Kucklick teaches wherein the treatment regime is performed during an awake state of the user ([0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Meer’s electrodes located on the external floor of the mouth to have control over every direction of the current, as taught by Papay. The benefit of this modification will allow for directing stimulation currents to various groups of muscles on the floor of the mouth. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Meer’s apparatus to train the oral muscle tone of an awake user, as taught by Kucklick. The advantage of such modification will allow the user train the oral muscle at any time desired.
Regarding claim 19, Papay teaches stimulating the mylohyoid muscle of the user ([0061]). 

7. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meer in view of Papay, Kucklick, and further in view of Ludlow et al. (US 2007/0123950 A1).

The prior art by Ludlow is analogous to Meer, as they both teach stimulators to help patients with respiratory issues ([abstract, 0028, 0033]). 
Ludlow teaches applying the electric current for sufficient time to change a position of the hyoid and hypopharyngeal airway (Ludlow discloses a stimulation associated with the pharyngeal phase of swallowing [0022]. The stimulation elevates the position of the hyoid bone to protect the airway and opens the upper esophageal sphincter to clear liquid or food from the hypopharynx [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Meer in view of Papay and Kucklick to be configured to change the position of the hyoid and hypopharyngeal airway, as taught by Ludlow. The benefit of this modification will allow for improved swallowing by elevating the hyoid bone to clear any food or liquid that may be trapped in the airway. 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792